                                            Case 3:18-cr-00289-SI Document 98 Filed 07/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00289-SI-1
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANT'S
                                   9             v.                                       MOTION TO CLARIFY JUDGMENT
                                                                                          AND COMMITMENT
                                  10     JACOB MARCUS KORNBLUE,
                                                                                          Re: Dkt. No. 97
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed defendant’s unopposed motion requesting entry of an amended

                                  14   Judgment and Commitment clarifying that defendant should be given credit for the 82 days between

                                  15   September 13, 2019 (the day he entered into Federal Custody) and December 4, 2019 (the day he

                                  16   was sentenced in this Court).

                                  17          The Court finds that the relief requested is appropriate and GRANTS defendant’s motion.

                                  18   The Court hereby orders the preparation and entry of an amended Judgment and Commitment

                                  19   clarifying that defendant shall receive credit for time served beginning on September 13, 2019 when

                                  20   defendant entered federal custody on this case.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: July 1, 2020                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
